                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                  AT GREENEVILLE


  UNITED STATES OF AMERICA                          )
                                                    )
  v.                                                )      Case No. 2:19-CR-067
                                                    )
  PAUL BLEVINS                                      )


                                          ORDER

         On November 23, 2020, United States Magistrate Judge C. Clifford Shirley

  conducted a change of plea hearing and filed a Report and Recommendation (“R&R”)

  recommending: (1) that the Court find that the plea hearing in this case could not be further

  delayed without serious harm to the interests of justice; (2) that the defendant’s plea of

  guilty to the charge in Count One of the second superseding indictment be accepted; (3)

  that the defendant be found guilty of that charge; (4) that a decision on whether to accept

  the plea agreement be deferred until sentencing; and (5) that the defendant remain on bond

  until his sentencing hearing. [Doc. 146]. No objections have been filed to the R&R, and

  the time for doing so has now passed. See Fed. R. Crim. P. 59(b)(2).

         The Court has thoroughly reviewed the R&R. Having done so, Magistrate Judge

  Shirley’s R&R [doc. 146] is ACCEPTED and ADOPTED in full.

         Pursuant to 28 U.S.C. § 636(b)(1), it is ORDERED that:

         1. The plea hearing conducted in this case on November 23, 2020, could not
         have been further delayed without serious harm to the interests of justice;




Case 2:19-cr-00067-RLJ-CRW Document 151 Filed 12/08/20 Page 1 of 2 PageID #: 440
        2. The defendant’s plea of guilty to the charge in Count One of the second
        superseding indictment, that is, of knowingly conspiring to distribute
        oxycodone, in violation of 21 U.S.C. §§ 846, 841(a)(1) and (b)(1)(C), is
        ACCEPTED;

        3. The defendant is ADJUDGED guilty of Count One of the second
        superseding indictment;

        4. The decision whether to accept the parties’ plea agreement is
        DEFERRED until sentencing; and

        5. The defendant shall remain on bond until sentencing, which is scheduled
        to take place on Thursday, March 18, 2021, at 10:00 a.m. in Knoxville.

              IT IS SO ORDERED.

                                                       ENTER:



                                                              s/ Leon Jordan
                                                        United States District Judge




                                            2

Case 2:19-cr-00067-RLJ-CRW Document 151 Filed 12/08/20 Page 2 of 2 PageID #: 441
